El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal. ■
Ramón Grau fué denunciado porque siendo uno de los es-*607pectadores en el “Teatro Yagüez” en los momentos en que se proyectaba una película, lanzó desde uno de los balcones de dicho teatro un vaso de papel conteniendo un líquido al parecer de bromo benzílieo, sustancia química que por ser asfixiante y cáustica produjo alarma en las demás personas allí reunidas, hasta el extremo de poner término al espec-táculo, originándose con tal conducta grosera una gran alte-ración de la paz pública.
Angel A. Alvarez, policía insular, momentos antes de empezar la función tuyo ocasión de acercarse al acusado para advertirle que dejara de fumar. El policía declara que pudo ver que él tenía a su lado un vaso sanitario. No bien se apagó la luz para proyectar la película, dice que vió que la gente corría y gritaba y que sentía el olor de un ácido asfixiante; que cuando se hizo luz el acusado corría por la puerta de escape; que el vaso cayó abajo, donde estaba San Millán y él se apoderó del vaso. No sabe quién lo lanzó a la platea.
José Soto Rodríguez, oficial de la Policía Insular, de-clara que se encontraba en el teatro, sentado en una luneta junto a la música. Describe el tumulto que se formó a raíz de apagarse la luz. Que una vez que hubo luz se percibió que del “paraíso” habían lanzado un vaso sanitario conte-niendo un líquido que resultó ser bromo benzílieo; que poco después de la alarma que se produjo habló con el acusado, que andaba en mangas de camisa en unión de dos o tres muchachos más, estudiantes, sin que le hiciera manifestación alguna, y que procedió a su arresto.
Enrique San Millán estaba en el teatro, en luneta, y describe lo que le ocurrió con motivo de haberle caído encima de su persona un líquido que echaran de arriba. Dice que no vió al acusado en el teatro.
Isaías Ramírez era el acomodador del teatro la noche del suceso y dice, en síntesis, que el acusado, que estaba en cuerpo de camisa, se levantó rápidamente del sitio en que *608estaba para pasar por la puerta del medio, y que entonces lo cogió por un brazo, porque estaba prohibido pasar por esa puerta, y el acusado entonces le dijo: “Yo voy para abájo a ver a mi familia que está en peligro,” y que siguió y no supo más nada.
Manuel Alayón declara que estaba esa noche en el tea-tro; conoce al acusado y lo vió subir esa noche arriba a balcón; que estando el testigo en su luneta se tiró un líquido; que como a los tres minutos de ocurrir eso vió al acusado dentro del teatro, parado a su lado, y vió que su actitud era normal.
Mario Campos declaró que era empleado de .la “Bolsa”; que conoce al acusado y lo vió como a las siete y media de la noche, cuando pidió un vaso sanitario que acostumbraba pedir casi todas las noches y se lo daba como a todo el que lo pedía.
Esta fué toda la prueba de cargo. El apelante presentó una moción de nonsuit y la corte la declaró sin lugar. Enton-ces se practicó prueba de defensa, consistente en las decla-raciones de tres estudiantes que estaban la noche a que se se refiere la acusación en compañía del acusado, y tiende a establecer que estaban junto al acusado y que 110 vieron que el acusado lanzara líquido alguno a la platea del teatro.
El único error que se alega es la errónea apreciación de la prueba por el juez sentenciador. A nuestro juicio el error se ha cometido. Los únicos indicios de prueba para esta-blecer la relación del acusado con la comisión del delito son las manifestaciones del policía Alvarez, que vió al acusado, que tenía a su lado un vaso sanitario momentos antes de proyectarse la película, y las del testigo Campos, que des-pachó esa noche un vaso sanitario al acusado. Ningún otro elemento de prueba arroja más luz en el asunto. El policia-no dice que percibiera olor alguno al acercarse al acusado para decirle que cesara de fumar. El vaso no fué identifi-*609cado de manera que el que fue encontrado en la platea del teatro fuera el mismo que Campos despachara al acusado.
La prueba es circunstancial en este caso y no podría sos-tenerse que ella fuese incompatible con cualquiera hipóte-sis racional que pueda hacerse en relación con la inocencia del acusado. La regla que ha de seguirse en los casos en que la evidencia sea circunstancial se expresa así:
“Y cuando se trata de probar una acusación criminal por medio de evidencia circunstancial, la prueba debe ser no solamente compatible con la culpabilidad del acusado, sino incompatible con cualquiera otra conclusión racional.” Greenleaf, vol. 1, see. 34.
La prueba, por tanto, es insuficiente y debe revocarse la sentencia apelada y absolverse al acusado.